Title: From John Adams to Elbridge Gerry, 14 April 1813
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy April 14. 1813
I have received your favours of the 8th. and 10th and the volume of Benjamin Edes’s gazettes printed at Watertown between the 5th of June 1775 and the 9th. of December 1776.
I am much obliged to you and to Mr Austin, for the Loan of this prescious collection of Memorials
I read last Fall and Winter, The Scottish Chiefs, Thadeus of Warsaw and The Exiles of Siberia; and Scotts Lay, Marmion and Lady; and I must Say with much interest and Amusement; but this Volume of Gazettes and the Journals of Congress for the Same Period which I have lately ran over, have given me much more heart felt delight. If these volumes appear to you as they do to me, how can We wonder at the total Ignorance and Oblivion of the Revolution, which appears every where in the present Generation. All the Boston Orations on the 4th. of July that I have ever read or heard contain not So much of “the Manners and Feelings and Principles which lead to the Revolution as these two Volumes of Gazettes and Journals.
The Act printed in the Gazette of the 13 of November 1775 “In the Sixteenth Year of the Reign of George the third King &c An Act for encouraging the fixing out of armed Vessells to defend the Sea Coast of America, and for erecting a Court to try and condemn all Vessels that Shall be found infesting the Same,” is one of the most important Documents in History. The Declaration of Independence, is a “Brimborion” in comparison of it. Why, may not the Chronicle or the Patriot, reprint this Law? Surely this could be no Libel. Neither Editors nor Printers need consult Lawyers to know whether Chief Justice Parsons could find any Expression in it, to give in charge to a Grand Jury.
The best care Shall be taken of this Volume and it Shall be returned Mr Austin with thanks.
“Commodore Williams’s Record of our earliest Privateers and Prizes” will be received with Gratitude: but I Should be glad to See them in the Chronicle and Centinel.
Had I not been in Congress at the time and as anxious as Martha  about many things, I Should be ashamed to acknowledge that I am unacquainted with his Person, Character and Residence.
I can conceive of no possible Objection against the Publication of these Things at this Time; except that they do too much honour to Vice President Gerry, and to the Memory of the late Governor Sullivan.
“Quorum Pars magna fui” might be assumed by them with more propriety than by, your assured Friend

John Adams